
	
		II
		112th CONGRESS
		1st Session
		S. 977
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To fight criminal gangs.
	
	
		1.Short
			 title and table of contents
			(a)Short
			 titleThis Act may be cited as the Fighting Gangs and Empowering Youth Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table
				of contents.
					TITLE I—Prevention and economic empowerment
					Subtitle A—Prevention
					Sec. 101. Demonstration grants to encourage creative approaches
				to gang activity and after-school programs.
					Sec. 102. Reauthorization of certain after-school
				programs.
					Sec. 103. Reauthorization of Safe and Drug-Free Schools and
				Communities Act.
					Sec. 104. Public and assisted housing gang
				elimination.
					Sec. 105. Municipal Alliances.
					Sec. 106. Reauthorization of the gang resistance education and
				training projects program and increased funding for the national youth gang
				survey.
					Sec. 107. Mentoring grants to nonprofit
				organizations.
					Subtitle B—Recidivism reduction and reentry
				assistance
					Sec. 111. Reauthorization of adult and juvenile offender State
				and local reentry demonstration projects.
					Sec. 112. Children of incarcerated parents and
				families.
					Sec. 113. Removal of limitation on amount of funds available
				for corrections education programs under the Adult Education and Family
				Literacy Act.
					Sec. 114. Grants to States for improved workplace and community
				transition training for incarcerated youth offenders.
					Sec. 115. Improved reentry procedures for Federal
				prisoners.
					Subtitle C—Economic empowerment
					Sec. 121. Expansion and reauthorization of the mentoring
				initiative for system involved youth.
					Sec. 122. Reauthorization of Learn and Serve
				America.
					TITLE II—Gang activity policing program
					Sec. 201. Authority to make gang activity policing
				grants.
					Sec. 202. Eligible activities.
					Sec. 203. Preferential consideration of applications for
				certain grants.
					Sec. 204. Designation of high-intensity interstate gang
				activity areas.
					Sec. 205. Use of components.
					Sec. 206. Minimum amount.
					Sec. 207. Matching funds.
					Sec. 208. Providing additional forensic examiners.
					Sec. 209. Authorization of appropriations.
					Sec. 210. Performance evaluation.
					TITLE III—Punishment and improved crime data
					Subtitle A—Gang crimes
					Sec. 301. Criminal street gangs.
					Sec. 302. Solicitation or recruitment of persons and violent
				crimes in furtherance or in aid of criminal street gangs.
					Sec. 303. Interstate and foreign travel or transportation in
				aid of racketeering enterprises and criminal street gangs.
					Sec. 304. Amendments relating to violent crime in areas of
				exclusive Federal jurisdiction.
					Sec. 305. Increased penalties for use of interstate commerce
				facilities in the commission of murder-for-hire and other felony crimes of
				violence.
					Sec. 306. Amendment of sentencing guidelines relating to
				certain gang and violent crimes.
					Sec. 307. Study on expanding Federal authority for juvenile
				offenders.
					Sec. 308. Study on examining the role of gangs in
				prisons.
					Subtitle B—Firearms offenses
					Sec. 311. Increased penalties for use of firearm in crime of
				violence or drug trafficking crime.
					Subtitle C—Crime data
					Sec. 321. Standardization of crime reporting and
				investigation.
					Sec. 322. Consolidating and standardizing gang-related crime
				data.
				
			IPrevention and
			 economic empowerment
			APrevention
				101.Demonstration
			 grants to encourage creative approaches to gang activity and after-school
			 programs
					(a)In
			 generalThe Attorney General may make grants to public or
			 nonprofit private entities (including faith-based organizations) for the
			 purpose of assisting the entities in carrying out projects involving innovative
			 approaches to combat gang activity.
					(b)ProjectsProjects
			 described in subsection (a) shall target at-risk youth and juvenile offenders
			 who are ages 11 to 19 years, who—
						(1)fail to
			 successfully complete secondary school;
						(2)have entered the
			 juvenile system;
						(3)are at risk of
			 failing to successfully complete secondary school or entering the juvenile
			 system;
						(4)are truants or
			 runaways; or
						(5)have siblings or
			 family members who are members of a criminal street gang.
						(c)Certain
			 approachesApproaches
			 described in subsection (a) may include—
						(1)developing
			 after-school gang prevention programs, including programs that provide for
			 transportation to and from activities;
						(2)encouraging
			 teen-driven approaches to gang activity prevention;
						(3)educating parents
			 to recognize signs of problems and potential gang involvement in their
			 children;
						(4)teaching parents
			 the importance of a nurturing family and home environment to keep children out
			 of gangs; and
						(5)facilitating
			 communication between parents and children, especially programs that have been
			 evaluated and proven effective.
						(d)Matching
			 funds
						(1)In
			 generalThe Attorney General may make a grant under this section
			 only if the entity receiving the grant agrees to make available (directly or
			 through donations from public or private entities) non-Federal contributions
			 toward the cost of activities to be performed with that grant in an amount that
			 is not less than 25 percent of such costs.
						(2)Determination
			 of amount contributedNon-Federal contributions required under
			 paragraph (1) may be in cash or in kind, fairly evaluated, including
			 facilities, equipment, or services. Amounts provided by the Federal Government,
			 or services assisted or subsidized to any significant extent by the Federal
			 Government, may not be included in determining the amount of such non-Federal
			 contributions.
						(e)Evaluation of
			 projects
						(1)In
			 generalThe Attorney General shall establish criteria for the
			 evaluation of projects involving innovative approaches under subsection
			 (a).
						(2)GranteesA
			 grant may be made under this section only if the entity involved—
							(A)agrees to conduct
			 evaluations of the approach in accordance with such criteria;
							(B)agrees to submit
			 to the Attorney General reports describing the results of the evaluations, as
			 the Attorney General determines to be appropriate; and
							(C)submits to the
			 Attorney General, in the application under subsection (f), a plan for
			 conducting the evaluations.
							(f)Application for
			 grantThe Attorney General
			 may make a grant under subsection (a) only if an application for the grant is
			 submitted to the Attorney General and the application is in such form, is made
			 in such manner, and contains such agreements, assurances, and information
			 (including the agreements under subsections (d) and (e) and the plan under
			 subsection (e)(2)(C)) as the Attorney General determines to be necessary to
			 carry out this section.
					(g)Report to
			 congressNot later than
			 October 1, 2012, the Attorney General shall submit to Congress a report
			 describing the extent to which the approaches under subsection (a) have been
			 successful in reducing the rate of gang activity in the communities in which
			 the approaches have been carried out. That report shall describe the various
			 approaches used under subsection (a) and the effectiveness of each of the
			 approaches.
					(h)Authorization
			 of appropriationsFor the
			 purpose of carrying out this section, there are authorized to be appropriated
			 $5,000,000 for each of the fiscal years 2012 through 2016.
					102.Reauthorization
			 of certain after-school programs
					(a)21st Century
			 Community Learning CentersSection 4206 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7176) is amended to read as
			 follows:
						
							4206.Authorization
				of appropriations
								There is
				authorized to be appropriated to carry out this part $300,000,000 for each of
				fiscal years 2012 through
				2016.
								.
					(b)Carol M. White
			 physical education programSection 5401 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241) is amended—
						(1)by striking
			 There are and inserting 
										(a) In
			 general.—There are; and
						(2)by adding at the
			 end the following:
							
								(b)Physical
				educationIn addition to the amounts authorized to be
				appropriated under subsection (a), there are authorized to be appropriated
				$100,000,000 for each of fiscal years 2012 through 2016 to carry out subpart
				10.
								.
						103.Reauthorization
			 of Safe and Drug-Free Schools and Communities Act
					(a)Safe and
			 drug-Free schools and communitiesSection 4003 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7103) is amended—
						(1)in paragraph (1),
			 by striking $650,000,000 for fiscal year 2002, and such sums as may be
			 necessary for each of the 5 succeeding fiscal years, and inserting
			 $700,000,000 for each of fiscal years 2012 through 2016,;
			 and
						(2)in paragraph (2),
			 by striking such sums for fiscal year 2002, and for each of the 5
			 succeeding fiscal years, and inserting $400,000,000 for each of
			 fiscal years 2012 through 2016,.
						(b)National
			 coordinator initiativeSection 4125 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7135) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 From funds made available to carry out this subpart under section
			 4003(2), the Secretary may provide and inserting From amounts
			 made available to carry out this subpart under section 4003(2) for each fiscal
			 year, the Secretary shall reserve for each fiscal year not less than
			 $40,000,000 to provide; and
							(B)by inserting
			 , gang prevention, after drug prevention;
							(2)in subsection
			 (b)—
							(A)in the first
			 sentence—
								(i)by
			 inserting , gang prevention, after serve as drug
			 prevention; and
								(ii)by
			 inserting , gang, after significant drug;
			 and
								(B)in the second
			 sentence, by inserting , gang, after analyzing
			 assessments of drug; and
							(3)by adding at the
			 end the following:
							
								(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $40,000,000 for each of fiscal years 2012 through
				2016.
								.
						(c)Mentoring
			 programSection 4130(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7140(b)) is amended—
						(1)in the matter
			 preceding subparagraph (A) of paragraph (1), by striking The Secretary
			 may award grants from funds made available to carry out this subpart under
			 section 4003(2) and inserting From amounts made available to
			 carry out this subpart under section 4003(2) for each fiscal year, the
			 Secretary shall reserve for each fiscal year not less than $50,000,000 to award
			 grants;
						(2)in paragraph
			 (5)(B)(i), by inserting elementary school and middle school
			 after serves; and
						(3)in paragraph
			 (5)(C)(ii)(IV), by striking the 4th and inserting
			 kindergarten.
						(d)Anti-Gang
			 discretionary grantsSubpart 2 of part A of title IV of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131 et seq.) is
			 amended by adding at the end the following:
						
							4131.Anti-gang
				discretionary grants
								(a)Authority To
				make grantsFrom amounts made available to carry out this subpart
				under section 4003(2) for each fiscal year, the Secretary shall reserve for
				each fiscal year not less than $50,000,000 to award grants, on a competitive
				basis, to nonprofit organizations to enable the nonprofit organizations to
				establish programs to assist a public elementary school or middle school in
				providing an innovative approach—
									(1)to combat gang
				activity in the school and the community surrounding the school; and
									(2)to heighten
				awareness of, and provide tools to reduce, gang violence in the school and the
				community surrounding the school.
									(b)ApplicationTo
				be eligible to receive a grant under this section, a nonprofit organization
				shall submit an application to the Secretary that includes a detailed plan to
				combat gang activity and reduce gang violence in a school and the surrounding
				community.
								(c)Priority
				considerationIn awarding grants under this section, the
				Secretary shall give priority consideration to applications describing programs
				that target youth living in a high-intensity interstate gang activity area
				defined under section 204 of the Fighting Gangs and Empowering Youth Act of
				2010.
								(d)ReportsThe Secretary shall require any recipient
				of a grant under this section to provide periodic reports that include the
				obligation and expenditure of grant funds, the progress made by the grantee in
				implementing the plan described in subsection (b), and any change in the
				incidence of gang-related crime in projects assisted under this section.
								(e)MonitoringThe
				Secretary shall audit and monitor the programs funded under this section to
				ensure that assistance provided under this section is administered in
				accordance with the provisions of this
				section.
								.
					104.Public and
			 assisted housing gang elimination
					(a)Public and
			 assisted housingTitle V of the Anti-Drug Abuse Act of 1988
			 (Public Law 100–690; 102 Stat. 4295) is amended by adding at the end the
			 following new subtitle:
						
							HPublic and
				Assisted Housing Gang Elimination
								5401.Short
				titleThis subtitle may be
				cited as the Public and Assisted Housing Gang Elimination Act of
				2010.
								5402.DefinitionsIn this subtitle—
									(1)the term
				federally assisted low-income housing means housing assisted
				under—
										(A)section
				221(d)(3), section 221(d)(4), or 236 of the National Housing Act;
										(B)section 101 of
				the Housing and Urban Development Act of 1965;
										(C)section 8 of the
				United States Housing Act of 1937; or
										(D)the Native
				American Housing Assistance and Self-Determination Act of 1996;
										(2)the term
				high-intensity interstate gang activity area means an area
				designated by the Attorney General under section 204 of the Fighting Gangs and
				Empowering Youth Act of 2010; and
									(3)the term
				Secretary means the Secretary of Housing and Urban
				Development.
									5403.Authority to
				make grantsThe Secretary, in
				accordance with the provisions of this subtitle, may make grants to public
				housing agencies (including any Indian tribe or other recipient under the
				Native American Housing Assistance and Self-Determination Act of 1996 (25
				U.S.C. 4101 et seq.)) and private, for-profit and nonprofit owners of federally
				assisted low-income housing for use in eliminating gang-related crime.
								5404.Eligible
				activitiesGrants under this
				subtitle may be used in public housing or other federally assisted low-income
				housing projects for—
									(1)the employment of
				security personnel;
									(2)reimbursement of
				local law enforcement agencies for additional security and protective
				services;
									(3)physical
				improvements which are specifically designed to enhance security;
									(4)the employment of
				1 or more individuals—
										(A)to investigate
				gang-related crime on or about the real property comprising any public or other
				federally assisted low-income housing project; and
										(B)to provide
				evidence relating to such crime in any administrative or judicial
				proceeding;
										(5)the provision of
				training, communications equipment, and other related equipment for use by
				voluntary tenant patrols acting in cooperation with local law enforcement
				officials;
									(6)programs designed
				to reduce gang activity in and around public or other federally assisted
				low-income housing projects, including encouraging teen-driven approaches to
				gang activity prevention; and
									(7)providing funding
				to nonprofit public housing resident management corporations and resident
				councils to develop security and gang prevention programs involving site
				residents.
									5405.Applications
									(a)Required
				submission
										(1)In
				generalTo receive a grant under this subtitle, a public housing
				agency or an owner of federally assisted low-income housing shall submit an
				application to the Secretary, at such time, in such manner, and accompanied by
				such additional information as the Secretary may reasonably require.
										(2)Required
				inclusionsAny application submitted under paragraph (1) shall
				include a plan for addressing the problem of gang-related crime on the premises
				of the housing administered or owned by the applicant for which the application
				is being submitted.
										(b)CriteriaExcept
				as provided by subsections (c) and (d) the Secretary shall approve applications
				under this subtitle based exclusively on—
										(1)the extent of the
				gang-related crime problem in the public or federally assisted low-income
				housing project or projects proposed for assistance;
										(2)the quality of
				the plan of the applicant to address the crime problem in the public or
				federally assisted low-income housing project or projects proposed for
				assistance, including the extent to which the plan includes initiatives that
				can be sustained over a period of several years; and
										(3)the extent to
				which tenants, the local government, and the local community support and
				participate in the design and implementation of the activities proposed to be
				funded under the application.
										(c)High-Intensity
				interstate gang activity areasIn evaluating the extent of the
				gang-related crime problem under subsection (b), the Secretary may consider
				whether housing projects proposed for assistance are located in a
				high-intensity interstate gang activity area as described in section 204 of
				this Act.
									5406.ImplementationThe Secretary shall issue regulations to
				implement this subtitle within 180 days after the date of enactment of this
				subtitle.
								5407.ReportsThe Secretary shall require any recipient of
				a grant under this subtitle to provide periodic reports that include—
									(1)the obligation and expenditure of grant
				funds;
									(2)the progress made by the grantee in
				implementing the plan described in section 5404(a); and
									(3)any change in the incidence of gang-related
				crime in projects assisted under this subtitle.
									5408.MonitoringThe Secretary shall audit and monitor the
				programs funded under this subtitle to ensure that assistance provided under
				this subtitle is administered in accordance with the provisions of this
				subtitle.
								5409.Authorization
				of appropriations
									(a)In
				generalThere are authorized to be appropriated to carry out this
				subtitle $100,000,000 for each of the fiscal years 2012 through 2016. Any
				amount appropriated under this section shall remain available until
				expended.
									(b)Conforming
				amendmentThe table of contents in section 5001 of the Anti-Drug
				Abuse Act of 1988 (Public Law 100–690; 102 Stat. 4295) is amended by adding at
				the end the following new items:
										
											Subtitle H—Public and Assisted Housing Gang
				  Elimination
											Sec. 5401. Short title.
											Sec. 5402. Definitions.
											Sec. 5403. Authority to make grants.
											Sec. 5404. Eligible activities.
											Sec. 5405. Applications.
											Sec. 5406. Implementation.
											Sec. 5407. Reports.
											Sec. 5408. Monitoring.
											Sec. 5409. Authorization of appropriations.
										
									.
					105.Municipal
			 AlliancesThe Violent Crime
			 Control and Law Enforcement Act of 1994 (42 U.S.C. 13701 et seq.) is amended by
			 inserting after section 30403 the following:
					
						EStrategic
				community planning program
							30501.Grant
				authority
								(a)Grants
									(1)In
				generalThe Attorney General may award grants on a competitive
				basis to eligible local entities to assist eligible communities in developing
				and carrying out programs that target at-risk youth and juvenile offenders ages
				11 to 19 years, who—
										(A)fail to
				successfully complete secondary school;
										(B)have entered the
				juvenile justice system;
										(C)are at risk of
				failing to successfully complete secondary school or entering the juvenile
				justice system;
										(D)are truants or
				runaways; or
										(E)have siblings or
				family members who are believed to be members of criminal street gangs.
										(2)Grant
				amountA grant awarded to an eligible local entity under this
				subtitle shall be for not less than $250,000 for 1 fiscal year. Amounts made
				available through such a grant shall remain available until expended.
									(b)Program
				requirements
									(1)ProgramsAn
				eligible local entity that receives funds under this subtitle shall develop or
				expand community programs in eligible communities that are designed to target
				at-risk youths and juvenile offenders through prevention, early intervention,
				and graduated sanctions.
									(2)Optional
				activitiesAn eligible local entity that receives funds under
				this subtitle may develop a variety of programs to serve the comprehensive
				needs of at-risk youth and juvenile offenders, including—
										(A)homework
				assistance and after-school programs, including educational, social, and
				athletic activities;
										(B)mentoring
				programs;
										(C)family
				counseling; and
										(D)parental training
				programs.
										(c)Eligible
				community identificationThe Attorney General shall establish by
				regulation the criteria necessary to qualify as an eligible community, which
				shall include criteria with respect to whether the community is located in a
				high-intensity interstate gang activity area designated under section 204 of
				the Fighting Gangs and Empowering Youth Act of 2010.
								30502.Applications
								(a)Application
				requiredTo be eligible to receive a grant under this subtitle, a
				local entity shall submit an application to the Attorney General at such time,
				in such manner, and accompanied by such information, as the Attorney General
				may reasonably require.
								(b)Contents of
				applicationEach application submitted under subsection (a)
				shall—
									(1)contain a
				comprehensive plan for the program that is designed to improve the academic and
				social development of at-risk youths and juvenile offenders in the eligible
				community, which—
										(A)identifies an
				eligible community to be assisted;
										(B)describes the
				community planning process to be used by the local entity that includes—
											(i)parents and
				family members;
											(ii)local school
				officials;
											(iii)teachers
				employed at schools within the eligible community;
											(iv)local public
				officials;
											(v)law enforcement
				officers and officials;
											(vi)clergy and
				faith-based organizations;
											(vii)public housing
				authorities;
											(viii)public housing
				resident organization members, where applicable; and
											(ix)public and
				private nonprofit organizations that provide education, child protective
				services, or other human services to low-income, at-risk youth and juvenile
				offenders, and their families; and
											(C)develops a
				concentrated strategy for implementation of the community planning process
				developed under subparagraph (B) that targets clusters of at-risk youth and
				juvenile offenders in the eligible community;
										(2)provide evidence
				of support for accomplishing the objectives of such plan from—
										(A)community
				leaders;
										(B)a school
				district;
										(C)local officials;
				and
										(D)other
				organizations that the local entity determines to be appropriate;
										(3)provide an
				assurance that the local entity will use grant funds received under this
				subsection to implement the program requirements listed in section
				30701(b);
									(4)include an
				estimate of the number of at-risk youth and juvenile offenders in the eligible
				community expected to be served under the program;
									(5)provide an
				assurance that the local entity will prepare and submit to the Attorney General
				an annual report regarding any program conducted under this subtitle;
				and
									(6)provide an
				assurance that the local entity will maintain separate accounting records for
				the program.
									(c)PriorityIn
				awarding grants under this subtitle, the Attorney General shall give priority
				to eligible local entities that identify under subsection (b)(1)(A) an eligible
				community that, when compared to other eligible communities, has a greater need
				than such other eligible communities for assistance under this subtitle, as
				determined by the Attorney General based on the criteria established under
				section 30701(c).
								(d)Federal
				shareThe Federal share of the costs of a program developed or
				carried out with a grant under this section shall be not more than 70 percent.
				The non-Federal share of such costs may be in cash or in kind, fairly
				evaluated, including personnel, facilities, equipment, and services.
								30503.DefinitionsFor purposes of this subtitle—
								(1)the term
				local entity means—
									(A)a local
				educational agency; or
									(B)a community-based
				organization, as defined in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801); and
									(2)the term
				eligible community means an area which meets the criteria
				established by the Attorney General in accordance with section 30701(c).
								30504.Authorization
				of appropriationsThere are
				authorized to be appropriated for grants under this subtitle—
								(1)$10,000,000 for
				fiscal year 2012;
								(2)$11,000,000 for
				fiscal year 2013;
								(3)$12,000,000 for
				fiscal year 2014;
								(4)$13,000,000 for
				fiscal year 2015; and
								(5)$14,000,000 for
				fiscal year
				2016.
								.
				106.Reauthorization
			 of the gang resistance education and training projects program and increased
			 funding for the national youth gang surveySection 32401 of the Violent Crime Control
			 and Law Enforcement Act of 1994 (42 U.S.C. 13921) is amended in subsection
			 (b)—
					(1)in paragraph (4),
			 by striking and at the end;
					(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(6)$21,000,000 for
				each of fiscal years 2012 through 2016.
							(c)Use of
				fundsNot more than $1,000,000 of the funds authorized under this
				section for a fiscal year shall be used to increase the number of samples
				collected by the National Youth Gang Center for its annual National Youth Gang
				Survey.
							.
					107.Mentoring
			 grants to nonprofit organizations
					(a)Authority To
			 Make GrantsFrom amounts made available to carry out this
			 section, the Attorney General shall make grants, in consultation with the
			 Secretary of Labor and the Secretary of Housing and Urban Development, to
			 nonprofit organizations for the purpose of providing mentoring and other
			 transitional services essential to the reentry of offenders into the
			 community.
					(b)Use of
			 FundsA nonprofit organization that receives a grant under
			 subsection (a) may use the grant to—
						(1)mentor adult and
			 juvenile offenders during—
							(A)incarceration of
			 the offenders;
							(B)the transition of
			 the offenders back to the community; and
							(C)post-incarceration
			 of the offenders; and
							(2)provide
			 transitional services to assist in the reentry of offenders into the
			 community.
						(c)Application;
			 Priority Consideration
						(1)In
			 generalTo be eligible to receive a grant under this section, a
			 nonprofit organization shall submit an application to the Attorney General
			 based on criteria developed by the Attorney General, in consultation with the
			 Secretary of Labor and the Secretary of Housing and Urban Development.
						(2)PriorityThe
			 Attorney General shall give priority consideration to applications that—
							(A)include a plan to
			 implement activities that have been demonstrated to be effective in
			 facilitating the successful reentry of offenders into the community; and
							(B)provide for an
			 independent evaluation.
							(d)Strategic
			 Performance OutcomesThe Attorney General shall require each
			 applicant under this section to identify specific performance outcomes related
			 to the long-term goal of stabilizing communities by reducing recidivism and
			 reintegrating offenders into the community.
					(e)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 Attorney General to carry out this section $25,000,000 for each of fiscal years
			 2012 through 2016.
					BRecidivism
			 reduction and reentry assistance
				111.Reauthorization
			 of adult and juvenile offender State and local reentry demonstration
			 projectsSection 2976(b) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(b)) is
			 amended by striking paragraphs (1) through (4) and inserting the
			 following:
					
						(1)establishing or
				improving the system or systems under which offenders awaiting reentry into the
				community are provided with documents useful in achieving a successful
				transition from prison, jail, or detention (such as identification papers,
				referrals to services, medical prescriptions, job training certificates,
				apprenticeship papers, and information on obtaining public assistance);
						(2)carrying out
				programs and initiatives by units of local government to strengthen reentry
				services for offenders released from local jails;
						(3)providing
				structured post-release housing and transitional housing (including group homes
				for recovering substance abusers) through which offenders are provided
				supervision and services immediately following reentry into the
				community;
						(4)assisting
				offenders in securing permanent housing upon release or following a stay in
				transitional housing;
						(5)assisting
				offenders in leaving a criminal street gang;
						(6)providing
				offenders who have left a criminal street gang with safety services upon
				release from prison, jail, or detention;
						(7)providing
				offenders with education, job training, responsible parenting and healthy
				relationship skills training designed specifically for addressing the needs of
				incarcerated and transitioning fathers and mothers, English as a second
				language programs, work experience programs, self-respect and life skills
				training, and other skills useful in achieving a successful transition from
				prison or jail;
						(8)facilitating
				collaboration among corrections and community corrections, technical schools,
				community colleges, and the workforce development and employment service
				sectors—
							(A)to promote the
				employment of offenders released from prison and jail, as appropriate, through
				efforts such as educating employers about existing financial incentives;
							(B)to facilitate the
				creation of job opportunities for offenders released from prison or jail,
				including transitional jobs and time-limited subsidized work experience (as
				appropriate); and
							(C)to connect
				offenders to employment (including supportive employment and employment
				services) before their release to the community, to provide work supports
				(including transportation and retention services), as appropriate, and to
				identify labor market needs to ensure that education and training are
				appropriate;
							(9)developing
				programs and activities that support parent-child relationships, such
				as—
							(A)using
				videoconferencing to allow virtual visitation when incarcerated offenders are
				more than 100 miles from their families;
							(B)the establishment
				of family days, which provide for longer visitation hours or family
				activities;
							(C)the
				implementation of programs to help incarcerated parents stay connected to their
				children and learn responsible parenting and healthy relationship skills;
				and
							(D)programs for
				mentoring children of incarcerated offenders;
							(10)expanding
				family-based treatment centers that offer family-based comprehensive treatment
				services for offenders reentering the community;
						(11)conducting
				studies to determine the types of offenders who are returning to prison or
				jail, and which of those returning offenders represent the greatest risk to
				community safety;
						(12)developing and
				implementing procedures to assist relevant authorities—
							(A)in determining
				when release is appropriate; and
							(B)in the use of
				data to inform the release decision;
							(13)developing and
				implementing procedures to identify efficiently and effectively those violators
				of probation, parole, or post-incarceration supervision who should be returned
				to prison or jail;
						(14)establishing or
				expanding the use of reentry courts and other programs to—
							(A)monitor offenders
				returning to the community;
							(B)provide offenders
				reentering the community with—
								(i)drug and alcohol
				testing and treatment; and
								(ii)mental and
				medical health assessment and services;
								(C)facilitate
				restorative justice practices and convene family or community impact panels,
				family impact educational classes, victim impact panels, or victim impact
				educational classes; and
							(D)provide and
				coordinate the delivery of other community services to offenders,
				including—
								(i)housing
				assistance;
								(ii)education;
								(iii)employment
				training;
								(iv)conflict
				resolution skills training;
								(v)family violence
				intervention programs;
								(vi)culturally and
				linguistically competent services, as appropriate; and
								(vii)other
				appropriate services, as determined by the Attorney General.
								(c)Task force on
				Federal programs and activities relating to reentry of offenders
							(1)Task force
				requiredThe Attorney General, in consultation with the Secretary
				of Housing and Urban Development, the Secretary of Labor, the Secretary of
				Education, the Secretary of Health and Human Services, the Secretary of
				Veterans Affairs, the Secretary of Agriculture, and the heads of such other
				elements of the Federal Government as the Attorney General considers
				appropriate, and in collaboration with States, units of local government,
				territories, tribes, stakeholders, service providers, and nonprofit
				organizations, shall establish an interagency task force on Federal programs
				and activities relating to the reentry of offenders into the community.
							(2)DutiesThe
				task force established under paragraph (1) shall—
								(A)identify any
				reentry program or activity that may be resulting in overlapping or duplication
				of reentry services, the scope of such overlapping or duplication, and the
				relationship of such overlapping and duplication to public safety, public
				health, and effectiveness and efficiency;
								(B)identify methods
				to improve collaboration and coordination programs and activities identified in
				subparagraph (A);
								(C)identify areas of
				responsibility in which improved collaboration and coordination of programs and
				activities identified in subparagraph (A) would result in increased
				effectiveness or efficiency;
								(D)develop
				innovative interagency or intergovernmental programs, activities, or procedures
				that would improve outcomes of offenders reentering the community and the
				children of offenders;
								(E)develop methods
				for increasing regular communication that would increase interagency program
				effectiveness;
								(F)identify areas of
				research that can be coordinated across agencies with an emphasis on applying
				science-based practices to support, treatment, and intervention programs for
				offenders reentering the community;
								(G)identify funding
				areas that should be coordinated across agencies, and any gaps in funding for
				reentry services; and
								(H)identify
				successful reentry programs and collect best practices in offender reentry from
				demonstration grantees and other agencies and organizations, determine the
				extent to which such programs and practices can be replicated, and make
				information on such programs and practices available to States, localities,
				nonprofit organizations, and others.
								(3)Report
								(A)In
				generalNot later than 1 year after the date of enactment of the
				Fighting Gangs and Empowering Youth Act of 2010, the task force established
				under paragraph (1) shall submit to Congress a report on barriers to reentry of
				offenders to the community, including recommendations to overcome any barriers
				identified.
								(B)Public
				commentThe task force shall solicit and incorporate for public
				comment in preparing the report required in subparagraph (A).
								(C)ContentsThe
				report required by subparagraph (A) shall identify Federal and other barriers
				to successful reentry of offenders into the community and analyze the effects
				of the barriers on offenders and on children and other family members of
				offenders, including barriers relating to—
									(i)child support
				obligations and procedures;
									(ii)Social Security
				benefits (including barriers in timely restoration of suspended disability
				benefits immediately upon release), veterans benefits, food stamps, and other
				forms of Federal public assistance;
									(iii)Medicaid and
				Medicare laws, regulations, guidelines or procedures (including barriers in
				timely restoration of benefits caused by delay in reinstatement of suspended
				Social Security disability benefits);
									(iv)education
				programs, financial assistance, and full civic participation;
									(v)temporary
				assistance to needy families (TANF) program funding criteria and other welfare
				benefits;
									(vi)sustainable
				employment and career advancement, including barriers that are not directly
				connected to the crime committed and the risk that the offender presents to the
				community;
									(vii)laws,
				regulations, rules, and practices that restrict Federal employment licensure
				and participation in Federal contracting programs;
									(viii)admissions to
				and evictions from Federal housing programs, including—
										(I)examining the
				number and characteristics of offenders who are evicted from or denied
				eligibility for Federal housing programs;
										(II)the effect of
				eligibility denials and evictions on homelessness, family stability, and family
				reunification;
										(III)the extent to
				which arrest records are the basis for denying applications;
										(IV)the implications
				of considering misdemeanor convictions that occurred more than 5 years before
				the date of an application and felony convictions that occurred more than 10
				years before the date of an application, and the appropriateness of taking into
				account rehabilitation and other mitigating factors; and
										(V)the feasibility
				of using probationary or conditional eligibility based on participation in a
				supervised rehabilitation program or other appropriate social services;
										(ix)reentry
				procedures, case planning, and transitions of offenders from the custody of the
				Bureau of Prisons to a Federal parole or probation program, or to community
				corrections;
									(x)laws,
				regulations, rules, and practices that may require a parolee to return to the
				same county that the parolee was living in prior to being arrested, and the
				potential for changing such laws, regulations, rules, and practices; and
									(xi)prerelease
				planning procedures for offenders to ensure that the eligibility of an offender
				for Federal or State benefits (including Medicaid, Medicare, Social Security
				and veterans benefits) upon release is established prior to release, subject to
				any limitations in law, and to ensure that offenders are provided with
				referrals to appropriate social and health services or are linked to
				appropriate nonprofit organizations.
									(4)Annual
				reportsOn an annual basis, the task force established under
				paragraph (1) shall submit to Congress a report on the activities of the task
				force, including specific recommendations of the task force on the matters
				described in paragraph (2).
							(5)Standards for
				analysisAny statistical analysis of population data under this
				section shall be conducted in accordance with the Federal Register Notice dated
				October 30, 1997, relating to classification standards.
							(d)Authorization
				of appropriationsSection 2976 of the Omnibus Crime Control and
				Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended in subsection (o)(1) by
				striking $60,000,000 and all that follows, and inserting
				$60,000,000 for each fiscal years 2012 through
				2016
						.
				112.Children of
			 incarcerated parents and familiesThe Secretary of Health and Human Services
			 may—
					(1)prepare and make
			 available to States a report on any recommendations regarding the role of State
			 child protective services at the time of the arrest of an individual;
			 and
					(2)by regulation,
			 establish such services as the Secretary determines necessary for the
			 preservation of families that have been impacted by the incarceration of a
			 family member, with special attention given to the impact on children.
					113.Removal of
			 limitation on amount of funds available for corrections education programs
			 under the Adult Education and Family Literacy Act
					(a)In
			 generalSection 222(a)(1) of the Adult Education and Family
			 Literacy Act (20 U.S.C. 9222(a)(1)) is amended by striking , of which
			 not more than 10 percent of the 82.5 percent shall be available to carry out
			 section 225.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Education shall submit to Congress a report—
						(1)on the use of
			 literacy funds provided under the Adult Education and Family Literacy Act (20
			 U.S.C. 9201 et seq.) to correctional institutions, as defined in section
			 225(d)(2) of such Act (20 U.S.C. 9225(d)(2)); and
						(2)that—
							(A)specifies the
			 amount of literacy funds that are provided to each category of correctional
			 institution in each State; and
							(B)identifies
			 whether funds are being sufficiently allocated among the various types of
			 institutions.
							114.Grants to
			 States for improved workplace and community transition training for
			 incarcerated youth offendersSection 821 of the Higher Education
			 Amendments of 1998 (20 U.S.C. 1151) is amended to read as follows:
					
						821.Grants to
				States for improved workplace and community transition training for
				incarcerated youth offenders
							(a)DefinitionIn
				this section, the term youth offender means a male or female
				offender who is—
								(1)30 years of age
				or younger; and
								(2)incarcerated in a
				State prison, including a prerelease facility.
								(b)Grant
				programThe Secretary of Education (in this section referred to
				as the Secretary)—
								(1)shall establish a
				program in accordance with this section to provide grants to the State
				correctional education agencies in the States, from allocations for the States
				under subsection (h), to assist and encourage youth offenders to acquire
				functional literacy, life, and job skills, through—
									(A)the pursuit of a
				postsecondary education certificate, or an associate or bachelor’s degree while
				in prison; and
									(B)employment
				counseling and other related services which start during incarceration and end
				not later than 1 year after release from confinement; and
									(2)may establish
				such performance objectives and reporting requirements for State correctional
				education agencies receiving grants under this section as the Secretary
				determines are necessary to assess the effectiveness of the program under this
				section.
								(c)ApplicationTo
				be eligible for a grant under this section, a State correctional education
				agency shall submit to the Secretary a proposal for a youth offender program
				that—
								(1)identifies the
				scope of the problem, including the number of youth offenders in need of
				postsecondary education and career and technical education;
								(2)lists the
				accredited public or private educational institution or institutions that will
				provide postsecondary educational services;
								(3)lists the
				cooperating agencies, public and private, or businesses that will provide
				related services, such as counseling in the areas of career development,
				substance abuse, health, and parenting skills;
								(4)describes how the
				proposed program will educate youth offenders on how to withdraw themselves
				from criminal street gangs;
								(5)describes
				specific performance objectives and evaluation methods (in addition to, and
				consistent with, any objectives established by the Secretary under subsection
				(b)(2)) that the State correctional education agency will use in carrying out
				its proposal, including—
									(A)specific and
				quantified student outcome measures that are compared with outcomes for
				non-program participants with similar demographic characteristics; and
									(B)measures,
				consistent with the data elements and definitions described in subsection
				(d)(1)(A), of—
										(i)program
				completion, including an explicit definition of what constitutes a program
				completion within the proposal;
										(ii)knowledge and
				skill attainment, including specification of instruments that will measure
				knowledge and skill attainment;
										(iii)attainment of
				employment both before and after release;
										(iv)success in
				employment indicated by job retention and advancement; and
										(v)recidivism,
				including such subindicators as time before subsequent offense and severity of
				subsequent offense;
										(6)describes how the
				proposed programs are to be integrated with existing State correctional
				education programs (such as adult education, graduate education degree
				programs, and career and technical education) and State industry
				programs;
								(7)describes how the
				proposed programs will utilize technology to deliver the services under this
				section; and
								(8)describes how
				students will be selected so that only youth offenders eligible under
				subsection (e) will be enrolled in a program receiving a grant under this
				section.
								(d)Program
				requirementsEach State correctional education agency receiving a
				grant under this section shall—
								(1)annually report
				to the Secretary regarding—
									(A)the results of
				the evaluations conducted using data elements and definitions provided by the
				Secretary for the use of State correctional education programs;
									(B)any objectives or
				requirements established by the Secretary pursuant to subsection (b)(2);
				and
									(C)the additional
				performance objectives and evaluation methods contained in the proposal
				described in subsection (c)(4), as necessary to document the attainment of
				project performance objectives; and
									(2)expend on each
				participating eligible student for an academic year, not more than the maximum
				Federal Pell Grant appropriated under section 401 of the Higher Education Act
				of 1965 for such academic year, which shall be used for—
									(A)tuition, books,
				and essential materials; and
									(B)related services
				such as career development, substance abuse counseling, parenting skills
				training, and health education.
									(e)Student
				eligibilityA youth offender shall be eligible for participation
				in a program receiving a grant under this section if the youth offender is
				eligible to be released within 5 years (including a youth offender who is
				eligible for parole within such time).
							(f)Length of
				participationA State correctional education agency receiving a
				grant under this section shall provide educational and related services to each
				participating youth offender for a period not to exceed 5 years, 1 year of
				which may be devoted to study in a graduate education degree program or to
				remedial education services for students who have obtained a secondary school
				diploma or its recognized equivalent. Educational and related services shall
				start during the period of incarceration in prison or prerelease, and the
				related services may continue for not more than 1 year after release from
				confinement.
							(g)Education
				delivery systemsState correctional education agencies and
				cooperating institutions shall, to the extent practicable, use high-tech
				applications in developing programs to meet the requirements and goals of this
				section.
							(h)Allocation of
				fundsFrom the funds authorized to be appropriated under
				subsection (i) for each fiscal year, the Secretary shall allot to each State an
				amount that bears the same relationship to such funds as the total number of
				youth offenders eligible under subsection (e) in such State bears to the total
				number of such youth offenders in all States.
							(i)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $30,000,000 for fiscal years 2012 and
				2013.
							.
				115.Improved
			 reentry procedures for Federal prisoners
					(a)General reentry
			 proceduresThe Attorney General shall take such steps as are
			 necessary to modify existing procedures and policies to enhance case planning
			 and to improve the transition of offenders from the custody of the Bureau of
			 Prisons to the community, including placement of such individuals in community
			 corrections facilities.
					(b)Procedures
			 regarding benefits
						(1)In
			 generalThe Bureau of Prisons shall establish reentry planning
			 procedures within the Release Preparation Program that include providing
			 Federal offenders with information relating to—
							(A)health and
			 nutrition;
							(B)employment;
							(C)personal finance
			 and consumer skills;
							(D)information and
			 community resources;
							(E)release
			 requirements and procedures; and
							(F)personal growth
			 and development.
							(2)Format
							(A)Written
			 information provided to offendersAny written information that
			 the Bureau of Prisons provides to offenders for reentry planning purposes shall
			 use common terminology and language.
							(B)Medical
			 information
								(i)In
			 generalThe Bureau of Prisons shall provide the United States
			 Probation and Pretrial Services System with relevant information on the medical
			 care needs and the mental health treatment needs of offenders scheduled for
			 release and reentry into the community.
								(ii)Consideration
			 of informationThe United States Probation and Pretrial Services
			 System shall take this information into account when developing supervision
			 plans in an effort to address the medical care and mental health care needs of
			 such offenders.
								(C)Provision of
			 medicationsThe Bureau of Prisons shall provide offenders with a
			 sufficient amount of all necessary medications upon release from
			 custody.
							CEconomic
			 empowerment
				121.Expansion and
			 reauthorization of the mentoring initiative for system involved youth
					(a)ExpansionSection
			 261(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42
			 U.S.C. 5665(a)) is amended by inserting at the end the following: The
			 Administrator shall expand the number of sites receiving such grants from 4 to
			 12.
					(b)ReauthorizationSection
			 299 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5671) is amended by striking subsection (c) and inserting the following:
						
							(c)Authorization
				of Appropriations for Part EThere are authorized to be
				appropriated to carry out part E $4,800,000 for each of the fiscal years 2012,
				2013, 2014, 2015,
				2016.
							.
					122.Reauthorization
			 of Learn and Serve AmericaSection 501(a)(1)(A) of the National and
			 Community Service Act of 1990 (42 U.S.C. 12681(a)(1)(A)) is amended by striking
			 subchapter I and all that follows and inserting
			 subchapter I $100,000,000 for each of fiscal years 2012 through
			 2016..
				IIGang activity
			 policing program
			201.Authority to
			 make gang activity policing grantsThe Attorney General may make grants to
			 States, units of local government, Indian tribes, other public and private
			 entities, and multi-jurisdictional or regional consortia thereof to—
				(1)increase police presence;
				(2)expand and improve cooperative efforts
			 between law enforcement agencies and members of the community to address gang
			 activity problems; and
				(3)otherwise enhance public safety.
				202.Eligible
			 activitiesGrants made under
			 this subtitle may include programs, projects, and other activities to—
				(1)rehire law
			 enforcement officers who have been laid off as a result of State and local
			 budget reductions for deployment to reduce gang activity;
				(2)hire and train
			 additional career law enforcement officers for deployment to reduce gang
			 activity;
				(3)procure
			 equipment, technology, or support systems, or pay overtime, to increase the
			 number of officers deployed in gang activity policing;
				(4)hire officers to
			 perform intelligence activities to reduce gang activity;
				(5)increase the
			 number of law enforcement officers involved in activities that are focused on
			 interaction with members of the community or on proactive gang control and
			 prevention by redeploying officers to such activities;
				(6)establish and
			 implement innovative programs to increase and enhance proactive crime control
			 and gang prevention programs involving law enforcement officers and young
			 persons in the community;
				(7)establish
			 school-based partnerships between local law enforcement agencies and local
			 school systems by using school resource officers who operate in and around
			 elementary and secondary schools to combat gangs;
				(8)create and
			 disseminate anti-gang campaigns through broadcast advertisements and materials
			 to schools to highlight after school, educational, and recreational
			 activities;
				(9)develop new
			 technologies, including interoperable communications technologies, modernized
			 criminal record technology, and forensic technology, to assist State and local
			 law enforcement agencies in reducing gang activity and to train law enforcement
			 officers to use such technologies; and
				(10)support the
			 purchase by law enforcement agencies of not more than 1 service weapon per
			 officer, upon hiring for deployment in gang activity policing or, if necessary,
			 upon the initial redeployment of an officer to gang activity policing.
				203.Preferential
			 consideration of applications for certain grantsIn awarding grants under this subtitle, the
			 Attorney General may give preferential consideration to applicants—
				(1)for the hiring
			 and rehiring of additional career law enforcement officers that involve a
			 non-Federal contribution exceeding the 25 percent minimum under this
			 subtitle;
				(2)that are located
			 in a high-intensity interstate gang activity area designated under section 204;
			 and
				(3)that coordinate
			 with after-school programs, nonprofit organizations, schools, and community
			 organizations to create municipal-wide alliances to suppress gang
			 activity.
				204.Designation of
			 high-intensity interstate gang activity areas
				(a)In
			 generalThe Attorney General may, after consultation with the
			 Governor of each affected State, designate a specific area that is located in
			 not less than 1 State as a high-intensity interstate gang activity area.
				(b)Factors for
			 considerationIn making a designation under subsection (a), the
			 Attorney General shall consider the extent to which—
					(1)the area is a
			 significant center of gang activity;
					(2)State, local, and
			 tribal law enforcement agencies have committed resources to respond to the gang
			 crime problem in the area, thereby indicating a determination to respond
			 aggressively to the problem;
					(3)gang activities
			 in the area are having a significant harmful impact in the area, and in other
			 areas of the country;
					(4)a significant
			 increase in allocation of Federal resources is necessary to respond adequately
			 to gang-related activities in the area; and
					(5)any other
			 criteria as the Director determines to be appropriate.
					(c)Merging of
			 areasTo the extent that the goals of a high-intensity interstate
			 gang activity area overlap with the goals of a high-intensity drug trafficking
			 area designated under section 707 of the Office of the National Drug Control
			 Policy Reauthorization Act of 1988 (21 U.S.C. 1706), the Attorney General may
			 merge the 2 areas to serve both functions.
				(d)Local
			 commentThe Attorney General may not make a final designation
			 under subsection (a) without consulting with and receiving comment from local
			 elected officials representing communities within the affected States.
				205.Use of
			 componentsThe Attorney
			 General may use any component of the Department of Justice in carrying out this
			 subtitle.
			206.Minimum
			 amount
				(a)DefinitionIn
			 this section, the term qualifying State means any State that has
			 submitted an application for a grant, or in which a unit of local government,
			 Indian tribe, other public or private entity, or multijurisdictional or
			 regional consortia thereof has submitted an application for a grant, that meets
			 the requirements established by the Attorney General under this
			 subtitle.
				(b)Minimum
			 amountUnless all
			 applications submitted by any qualifying State and grantee within that State
			 under this subtitle have been funded, each qualifying State, together with
			 grantees within that State, shall receive in each fiscal year under this
			 subtitle an amount equal to not less than 0.5 percent of the total amount
			 appropriated in that fiscal year for grants under this subtitle.
				207.Matching
			 funds
				(a)In
			 generalThe Federal share of the costs of a program, project, or
			 activity carried out with a grant under this subtitle shall be not more than 75
			 percent, unless the Attorney General waives, wholly or in part, the requirement
			 under this section of a non-Federal contribution to the costs of a program,
			 project, or activity.
				(b)HiringFor
			 a grant for a period exceeding 1 year for hiring or rehiring career law
			 enforcement officers, the Federal share shall decrease each year for up to 5
			 years, by an amount determined by the Attorney General, with a goal of the
			 continuation of the increased hiring level using State or local sources of
			 funding following the conclusion of Federal support.
				208.Providing
			 additional forensic examinersSection 816 of the USA PATRIOT Act (28
			 U.S.C. 509 note) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (4),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (5) as paragraph (6); and
					(C)by inserting
			 after paragraph (4) the following:
						
							(5)to hire
				additional forensic examiners to help with forensic work and to fight gang
				activity; and
							;
				and
					(2)in subsection
			 (b), by amending paragraph (1) to read as follows:
					
						(1)Authorization
				of appropriationsThere is authorized to be appropriated
				$55,000,000 for each fiscal year to carry out this
				section.
						.
				209.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle $700,000,000 for each
			 of the fiscal years 2012 through 2016. Any amount appropriated under this
			 section shall remain available until expended.
			210.Performance
			 evaluation
				(a)Monitoring
			 Components
					(1)In
			 generalEach program, project, or activity funded under this
			 title shall contain a monitoring component, developed in accordance with
			 guidelines established by the Attorney General.
					(2)RequirementA
			 monitoring component required under paragraph (1) shall include—
						(A)systematic
			 identification and collection of data about activities, accomplishments, and
			 programs throughout the life of the program, project, or activity; and
						(B)presentation of
			 the data described in subparagraph (A) in a usable form.
						(b)Evaluation
			 components
					(1)In
			 generalSelected grant recipients shall be evaluated on the local
			 level or as part of a national evaluation, in accordance with guidelines
			 established by the Attorney General.
					(2)Assessment of
			 individual programsAn evaluation conducted under paragraph (1)
			 may include assessments of individual program implementations.
					(3)Effectiveness
						(A)In
			 generalIn selected jurisdictions that are able to support
			 outcome evaluations, the effectiveness of funded programs, projects, and
			 activities may be required.
						(B)MeasuresOutcome
			 evaluations conducted under subparagraph (A) may include—
							(i)crime and
			 victimization indicators;
							(ii)quality of life
			 measures;
							(iii)community
			 perceptions; and
							(iv)police
			 perceptions of their own work.
							(c)Periodic
			 Reviews and ReportsThe Attorney General may require a grant
			 recipient to submit to the Attorney General the results of the monitoring and
			 evaluations required under subsections (a) and (b) and such other data and
			 information as the Attorney General determines to be reasonably
			 necessary.
				(d)Report to
			 Congress
					(1)In
			 generalBeginning not later than October 1, 2012, the Attorney
			 General shall submit to Congress annual reports describing the extent to which
			 the approaches under section 202 have been successful in reducing the rate of
			 gang activity in the communities in which the approaches have been carried
			 out.
					(2)ContentsA
			 report submitted under paragraph (1) shall describe the extent and
			 effectiveness to which the various approaches have—
						(A)reduced recorded
			 crime and disorder incidents related to criminal street gangs;
						(B)reduced public
			 fear and perceptions about criminal street gangs;
						(C)reduced calls for
			 police service related to criminal street gangs;
						(D)reduced criminal
			 street gang homicides;
						(E)reduced criminal
			 street gang drug crimes; and
						(F)improved
			 perceptions of safety among neighborhood youth, other community members, and
			 local merchants.
						IIIPunishment and
			 improved crime data
			AGang
			 crimes
				301.Criminal
			 street gangs
					(a)Criminal street
			 gang prosecutionsSection 521 of title 18, United States Code, is
			 amended to read as follows:
						
							521.Criminal
				street gang prosecutions
								(a)DefinitionsAs
				used in this chapter:
									(1)Criminal street
				gangThe term criminal street gang means a formal or
				informal continually operating group, club, organization, or association of 5
				or more individuals—
										(A)who individually,
				jointly, or in combination, have knowingly committed or attempted to commit for
				the direct or indirect benefit of, at the direction of, in furtherance of, or
				in association with the group, club organization, or association at least 2
				separate acts, each of which is a predicate gang crime—
											(i)1
				of which occurs after the date of enactment of the Fighting Gangs and
				Empowering Youth Act of 2010;
											(ii)the last of
				which occurs not later than 5 years after the commission of a prior predicate
				gang crime (excluding any period of imprisonment); and
											(iii)1 of which is a
				crime of violence or involves manufacturing, importing, distributing,
				possessing with intent to distribute, or otherwise dealing in a controlled
				substance or listed chemical (as those terms are defined in section 102 of the
				Controlled Substances Act (21 U.S.C. 802));
											(B)whose purpose or
				purposes is the commission of at least 2 separate criminal acts, each of which
				is a predicate gang crime; and
										(C)whose activities
				affect interstate or foreign commerce, or involve the use of any facility of,
				or travel in, interstate or foreign commerce.
										(2)Predicate gang
				crimeThe term predicate gang crime means—
										(A)any act, threat,
				conspiracy, or attempted act, which is chargeable under Federal or State law
				and punishable by imprisonment for more than 1 year involving—
											(i)murder;
											(ii)manslaughter;
											(iii)maiming;
											(iv)assault with a
				dangerous weapon;
											(v)assault resulting
				in serious bodily injury;
											(vi)kidnapping;
											(vii)robbery;
											(viii)extortion;
											(ix)arson;
											(x)tampering with or
				retaliating against a witness, victim, or informant;
											(xi)burglary;
											(xii)sexual
				assault;
											(xiii)carjacking;
				or
											(xiv)manufacturing,
				importing, distributing, possessing with intent to distribute, or otherwise
				dealing in a controlled substance or listed chemicals (as those terms are
				defined in section 102 of the Controlled Substances Act (21 U.S.C.
				802));
											(B)any act
				punishable by imprisonment for more than 1 year under—
											(i)section 844
				(relating to explosive materials);
											(ii)section
				922(g)(1) (where the underlying conviction is a violent felony (as defined in
				section 924(e)(2)(B) of this title) or is a serious drug offense (as defined in
				section 924(e)(2)(A) of this title));
											(iii)subsection
				(a)(2), (b), (c), (g), or (h) of section 924 (relating to receipt, possession,
				and transfer of firearms);
											(iv)section 930
				(relating to possession of firearms and dangerous weapons in Federal
				facilities);
											(v)section 931
				(relating to purchase, ownership, or possession of body armor by violent
				felons);
											(vi)sections 1028
				and 1029 (relating to fraud and related activity in connection with
				identification documents or access devices);
											(vii)section 1512
				(relating to tampering with a witness, victim, or informant) or section 1513
				(relating to retaliating against a witness, victim, or informant);
											(viii)section 1951
				(relating to interference with commerce, robbery or extortion);
											(ix)section 1952
				(relating to racketeering);
											(x)section 1956
				(relating to the laundering of monetary instruments);
											(xi)section 1957
				(relating to engaging in monetary transactions in property derived from
				specified unlawful activity);
											(xii)section 1958
				(relating to use of interstate commerce facilities in the commission of
				murder-for-hire); or
											(xiii)sections 2312
				through 2315 (relating to interstate transportation of stolen motor vehicles or
				stolen property); or
											(C)any crime
				involving aggravated sexual abuse, sexual assault, pimping or pandering
				involving prostitution, sexual exploitation of children (including sections
				2251, 2251A, 2252 and 2260), peonage, slavery, or trafficking in persons
				(including sections 1581 through 1592) and sections 2421 through 2427 (relating
				to transport for illegal sexual activity).
										(3)Sexual
				assaultThe term sexual assault means any offense
				that involves conduct that would violate chapter 109A if the conduct occurred
				in the special maritime and territorial jurisdiction of the United
				States.
									(4)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United States.
									(5)Pattern of
				criminal gang activityThe term pattern of criminal gang
				activity means 2 or more predicate gang crimes that are related to each
				other or to related to the membership of the perpetrator in a group, club or
				association.
									(b)Participation
				in criminal street gangsIt shall be unlawful—
									(1)to engage, or
				conspire, or attempt to engage in a pattern of criminal gang activity—
										(A)in furtherance or
				in aid of the illegal activities of a criminal street gang;
										(B)for the purpose
				of gaining entrance to or maintaining or increasing position in such a gang;
				or
										(C)for the direct or
				indirect benefit of the criminal street gang, or in association with the
				criminal street gang; or
										(2)to employ, use,
				command, counsel, persuade, induce, entice, or coerce any individual to commit,
				cause to commit, or facilitate the commission of, a predicate gang
				crime—
										(A)in furtherance or
				in aid of the activities of a criminal street gang;
										(B)for the purpose
				of gaining entrance to or maintaining or increasing position in such a gang;
				or
										(C)for the direct or
				indirect benefit of the criminal street gang, or in association with the
				criminal street gang.
										(c)PenaltiesWhoever
				violates subsection (b)—
									(1)shall be fined
				under this title, imprisoned for not more than 30 years, or both; and
									(2)if the violation
				is based on a predicate gang crime for which the maximum penalty includes life
				imprisonment, shall be fined under this title, imprisoned for any term of years
				or for life, or both.
									(d)Civil
				proceduresProperty subject to forfeiture under paragraph (1) may
				be forfeited in a civil case under the procedures set forth in chapter 46 of
				this
				title.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 26 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 521 and inserting the following:
						
							521. Criminal street
				gang prosecutions..
						
					302.Solicitation
			 or recruitment of persons and violent crimes in furtherance or in aid of
			 criminal street gangs
					(a)Solicitation or
			 recruitment of persons in criminal street gang activityChapter
			 26 of title 18, United States Code, is amended by adding at the end the
			 following:
						
							522.Recruitment of
				persons to participate in a criminal street gang
								(a)Prohibited
				ActsIt shall be unlawful for any person to knowingly recruit,
				employ, solicit, induce, command, or cause another person to be or remain as a
				member of a criminal street gang, or conspire to do so, with the intent to
				cause that person to participate in a predicate gang crime, if the defendant
				travels in interstate or foreign commerce in the course of the offense, or if
				the activities of that criminal street gang are in or affect interstate or
				foreign commerce.
								(b)Definition of
				minorIn this section, the term minor means a person
				who is less than 18 years of age.
								(c)PenaltiesAny
				person who violates subsection (a) shall—
									(1)be imprisoned not
				more than 10 years, fined under this title, or both;
									(2)if the person
				recruited, solicited, induced, commanded, or caused to participate or remain in
				a criminal street gang is under the age of 18 years—
										(A)be imprisoned for
				not more than 20 years, fined under this title, or both; and
										(B)at the discretion
				of the sentencing judge, be liable for any costs incurred by the Federal
				Government, or by any State or local government, for housing, maintaining, and
				treating the person until the person attains the age of 18 years; or
										(3)be subjected to
				an enhanced term of imprisonment if the person who recruited, solicited,
				induced, commanded, or caused another person to participate in a criminal
				street gang is currently incarcerated when the activity occurs.
									523.Violent crimes
				in furtherance or in aid of a criminal street gangAny
				person who, for the purpose of gaining entrance to or maintaining or increasing
				position in, or in furtherance or in aid of, or for the direct or indirect
				benefit of, or in purposeful association with a criminal street gang, or as
				consideration for the receipt of, or as consideration for a promise or
				agreement to pay, anything of pecuniary value to or from a criminal street
				gang, murders, kidnaps, sexually assaults, maims, assaults with a dangerous
				weapon, commits assault resulting in serious bodily injury upon, commits any
				other predicate gang crime or threatens to commit a crime of violence against
				any individual, or attempts or conspires to do so, shall be punished, in
				addition and consecutive to the punishment provided for any other violation of
				this chapter—
								(1)for murder, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
								(2)for kidnapping or
				sexual assault, by imprisonment for any term of years or for life, a fine under
				this title, or both;
								(3)for maiming, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
								(4)for assault with
				a dangerous weapon or assault resulting in serious bodily injury, by
				imprisonment for not more than 30 years, a fine under this title, or
				both;
								(5)for any other
				predicate gang crime, by imprisonment for not more than 20 years, a fine under
				this title, or both;
								(6)for threatening
				to commit a crime of violence specified in paragraphs (1) through (4), by
				imprisonment for not more than 10 years, a fine under this title, or
				both;
								(7)for attempting or
				conspiring to commit murder, kidnapping, maiming, or sexual assault, by
				imprisonment for not more than 30 years, a fine under this title, or both;
				and
								(8)for attempting or
				conspiring to commit a crime involving assault with a dangerous weapon or
				assault resulting in serious bodily injury, by imprisonment for not more than
				20 years, a fine under this title, or
				both.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 26 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								522. Recruitment of persons to
				participate in a criminal street gang.
								523. Violent crimes in
				furtherance of a criminal street
				gang.
							
							.
					303.Interstate and
			 foreign travel or transportation in aid of racketeering enterprises and
			 criminal street gangsSection
			 1952 of title 18, United States Code, is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 and thereafter performs or attempts to perform and inserting
			 and thereafter performs, or attempts or conspires to perform;
			 and
						(B)by striking
			 5 years and inserting 10 years;
						(2)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively;
					(3)by inserting
			 after subsection (a) the following:
						
							(b)Whoever travels
				in interstate or foreign commerce or uses the mail or any facility in
				interstate or foreign commerce, with the intent to kill, assault, bribe, force,
				intimidate, or threaten any person, to delay or influence the testimony of, or
				prevent from testifying, a witness in a State criminal proceeding and
				thereafter performs, or attempts or conspires to perform, an act described in
				this subsection, shall—
								(1)be fined under
				this title, imprisoned for any term of years, or both; and
								(2)if death results,
				imprisoned for any term of years or for
				life.
								;
				and
					(4)in subsection
			 (c)(2), as redesignated under subparagraph (B), by inserting
			 intimidation of, or retaliation against, a witness, victim, juror, or
			 informant, after extortion, bribery,.
					304.Amendments
			 relating to violent crime in areas of exclusive Federal jurisdiction
					(a)Assault within
			 maritime and territorial jurisdiction of United StatesSection
			 113(a)(3) of title 18, United States Code, is amended by striking with
			 intent to do bodily harm, and without just cause or excuse,.
					(b)ManslaughterSection
			 1112(b) of title 18, United States Code, is amended by—
						(1)striking
			 15 years and inserting 20 years; and
						(2)striking 8
			 years and inserting 10 years.
						(c)Offenses
			 committed within indian countrySection 1153(a) of title 18,
			 United States Code, is amended by inserting an offense for which the
			 maximum statutory term of imprisonment under section 1363 is greater than 5
			 years, after a felony under chapter 109A,.
					(d)CarjackingSection
			 2119 of title 18, United States Code, is amended by striking , with the
			 intent to cause death or serious bodily harm.
					(e)Clarification
			 of prohibition on firearm transfer To commit crime of violence or drug
			 trafficking crimeSection 924(h) of title 18, United States Code,
			 is amended—
						(1)by inserting
			 , or will be possessed in furtherance of, after
			 commit; and
						(2)by striking
			 10 years and inserting 20 years.
						(f)Amendment of
			 special sentencing provisionSection 3582(d) of title 18, United
			 States Code, is amended—
						(1)by striking
			 chapter 95 (racketeering) or 96 (racketeer influenced and corrupt
			 organizations) of this title and inserting section 521 (criminal
			 street gangs) or 523 (violent crimes in furtherance or in aid of criminal
			 street gangs), in chapter 95 (racketeering) or 96 (racketeer influenced and
			 corrupt organizations),; and
						(2)by inserting
			 a criminal street gang or before an illegal
			 enterprise.
						(g)Conforming
			 amendment relating to orders for restitutionSection 3663(c)(4)
			 of title 18, United States Code, is amended by striking chapter 46 or
			 chapter 96 of this title and inserting section 521, chapter 46,
			 or chapter 96 of this title.
					(h)Special
			 provision for indian countryNo person subject to the criminal
			 jurisdiction of an Indian tribal government shall be subject to section 3559(e)
			 of title 18, United States Code, for any offense for which Federal jurisdiction
			 is solely predicated on the fact that the offense was committed in Indian
			 country (as defined in section 1151 of such title 18) and which occurs within
			 the boundaries of such Indian country, unless the governing body of such Indian
			 tribe elects to subject the persons under the criminal jurisdiction of the
			 tribe to section 3559(e) of such title 18.
					305.Increased
			 penalties for use of interstate commerce facilities in the commission of
			 murder-for-hire and other felony crimes of violence
					(a)In
			 generalSection 1958 of title 18, United States Code, is
			 amended—
						(1)by striking the
			 heading and inserting the following:
							
								1958.Use of interstate
				commerce facilities in the commission of murder-for-hire and other felony
				crimes of
				violence
								;
						(2)in subsection
			 (a), by striking Whoever and all that follows through
			 conspires to do so and inserting the following: “Any person who
			 travels in or causes another (including the intended victim) to travel in
			 interstate or foreign commerce, or uses or causes another (including the
			 intended victim) to use the mail or any facility in interstate or foreign
			 commerce, with intent that a murder or other felony crime of violence be
			 committed in violation of the laws of any State or the United States as
			 consideration for the receipt of, or as consideration for a promise or
			 agreement to pay, anything of pecuniary value, or who conspires to do
			 so”;
						(3)striking
			 ten years and inserting 20 years; and
						(4)by striking
			 twenty years and inserting 30 years.
						(b)Technical and
			 conforming amendmentThe table of sections at the beginning of
			 chapter 95 of title 18, United States Code, is amended by striking the item
			 relating to section 1958 and inserting the following:
						
							
								Sec. 1958. Use of interstate commerce facilities in the
				commission of murder-for-hire and other felony crimes of
				violence.
							
							.
					306.Amendment of
			 sentencing guidelines relating to certain gang and violent crimes
					(a)Directive to
			 the United States sentencing commissionPursuant to its authority
			 under section 994(p) of title 28, United States Code, and in accordance with
			 this section, the United States Sentencing Commission shall review and, if
			 appropriate, amend its guidelines and its policy statements to conform to the
			 amendments made by this title.
					(b)RequirementsIn
			 carrying out this section, the Sentencing Commission shall—
						(1)establish new
			 guidelines and policy statements, as warranted, in order to implement new or
			 revised criminal offenses created under this title;
						(2)ensure that the
			 sentencing guidelines and policy statements reflect the serious nature of the
			 offenses and the penalties set forth in this title, the growing incidence of
			 serious gang and violent crimes, and the need to modify the sentencing
			 guidelines and policy statements to deter, prevent, and punish such
			 offenses;
						(3)consider the
			 extent to which the guidelines and policy statements adequately address—
							(A)whether the
			 guideline offense levels and enhancements for gang and violent crimes—
								(i)are
			 sufficient to deter and punish such offenses; and
								(ii)are adequate in
			 view of the statutory increases in penalties contained in the amendments made
			 by this title; and
								(B)whether any
			 existing or new specific offense characteristics should be added to reflect
			 congressional intent to increase gang and violent crime penalties, punish
			 offenders, and deter gang and violent crime;
							(4)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
						(5)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
						(6)make any
			 necessary conforming changes to the sentencing guidelines; and
						(7)assure that the
			 guidelines adequately meet the purposes of sentencing under section 3553(a)(2)
			 of title 18, United States Code.
						307.Study on
			 expanding Federal authority for juvenile offenders
					(a)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report on the costs and benefits associated with
			 expanding Federal authority to prosecute offenders under the age of 18 years
			 who are gang members who commit criminal offenses.
					(b)ContentsThe
			 report submitted under subsection (a) shall—
						(1)examine the
			 ability of the judicial systems of the States to respond effectively to
			 juveniles who are members of criminal street gangs, as that term is defined in
			 section 521 of title 18, United States Code, as amended by this Act;
						(2)examine the
			 extent to which offenders who are 16 and 17 years old are members of criminal
			 street gangs, and are accused of committing violent crimes and prosecuted in
			 the adult criminal justice systems of the individual States;
						(3)determine the
			 percentage of crimes committed by members of criminal street gangs that are
			 committed by offenders who are 16 and 17 years old;
						(4)examine the
			 extent to which United States attorneys bring criminal indictments and
			 prosecute offenders under the age of 18 years, and the extent to which United
			 States Attorneys’ offices include prosecutors with experience prosecuting
			 juveniles for adult criminal violations;
						(5)examine the
			 extent to which the Bureau of Prisons houses offenders under the age of 18
			 years, and has the ability and experience to meet the needs of young
			 offenders;
						(6)estimate the cost
			 to the Federal Government of prosecuting and incarcerating members of criminal
			 street gangs who are 16 or 17 years old and are accused of violent crimes;
			 and
						(7)detail any
			 benefits for Federal prosecutions that would be realized by expanding Federal
			 authority to bring charges against members of criminal street gangs who are 16
			 or 17 years old and are accused of violent crimes.
						308.Study on
			 examining the role of gangs in prisons
					(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, the Bureau of Prisons shall submit to the Committee on the Judiciary of
			 the Senate and the Committee on the Judiciary of the House of Representatives a
			 report on the prevalence of gangs in prisons.
					(b)ContentsThe
			 report submitted under subsection (a) shall—
						(1)investigate the
			 growth of gangs in our prison system;
						(2)examine the
			 extent to which non-gang member offenders join gangs after arrival in
			 prison;
						(3)examine the
			 extent to which current offenders and members of criminal street gangs recruit,
			 employ, solicit, induce, command, or cause another person to be a member of a
			 criminal street gang after arrival in prison;
						(4)determine the
			 impact of incarcerating members of similar criminal street gangs in the same
			 prison;
						(5)estimate the cost
			 to the Federal Government of incarcerating members of similar criminal street
			 gangs in different prisons; and
						(6)provide any
			 suggestions on how to suppress the growth of criminal street gangs in our
			 prison system.
						BFirearms
			 offenses
				311.Increased
			 penalties for use of firearm in crime of violence or drug trafficking
			 crime
					(a)In
			 generalSection 924(c)(1)(A) of title 18, United States Code, is
			 amended—
						(1)by striking
			 shall and inserting or conspires to use, carry, or
			 possess a firearm during and in relation to any such crime shall, for each
			 instance in which the firearm is so used, carried, or possessed;
						(2)in clause
			 (i)—
							(A)by striking
			 5 years and inserting 7 years; and
							(B)by adding
			 or at the end;
							(3)by striking
			 clause (ii); and
						(4)by redesignating
			 clause (iii) as clause (ii).
						(b)Conforming
			 amendmentsSection 924 of title 18, United States Code, is
			 amended—
						(1)in subsection
			 (c)—
							(A)by striking
			 paragraph (4); and
							(B)by redesignating
			 paragraph (5) as paragraph (4); and
							(2)by striking
			 subsection (o).
						CCrime
			 data
				321.Standardization
			 of crime reporting and investigation
					(a)Expanding
			 uniform crime reportingSection 7332(c) of the Uniform Federal
			 Crime Reporting Act of 1988 (28 U.S.C. 534 note) is amended by adding at the
			 end the following:
						
							(4)Juvenile
				crimeThe Attorney General shall create a separate category in
				the Uniform Crime Reports to distinguish criminal offenses committed by
				juveniles.
							(5)Reporting by
				States and local governments
								(A)In
				generalFor each fiscal year beginning after the date of
				enactment of the Fighting Gangs and Empowering Youth Act of 2010, all
				departments and agencies within a State or unit of local government which
				routinely investigate complaints of criminal activity, shall meet the
				requirements of paragraph (2).
								(B)Ineligibility
				for fundsFor any fiscal year beginning after the date of
				enactment of the Fighting Gangs and Empowering Youth Act of 2010, a State or
				unit of local government that fails to comply with subparagraph (A) shall not
				be eligible to receive any of the funds that would otherwise be allocated for
				that fiscal year to the State or unit of local government under subtitle A of
				title II of such Act.
								(C)ReallocationAmounts
				not allocated to a State or unit of local government under the subtitle
				referred to in subparagraph (B) for failure to fully comply with subparagraph
				(A) shall be reallocated under that subtitle to States and units of local
				government that have not failed to comply with such subparagraph.
								(D)WaiverThe
				Attorney General shall waive the requirements of subparagraph (A) if compliance
				with such subparagraph by a State or unit of local government would be
				unconstitutional under the constitution of the applicable
				State.
								.
					(b)National
			 strategy for investigation coordinationSection 7332 of the
			 Uniform Federal Crime Reporting Act of 1988 (28 U.S.C. 534 note) is amended by
			 adding at the end the following:
						
							(h)National
				strategy for investigation coordination
								(1)CoordinationThe
				Attorney General shall develop a national strategy to coordinate, consolidate,
				and standardize all investigations by Federal law enforcement agencies of
				crimes that are included in the Uniform Crime Reports.
								(2)ReportNot
				later than January 1, 2012, the Attorney General shall submit a report to the
				President and Congress—
									(A)outlining the
				strategy developed under paragraph (1); and
									(B)describing the
				efforts and strategy of the Department of Justice in consolidating and
				standardizing data on all crimes that are included in the Uniform Crime
				Reports.
									.
					322.Consolidating
			 and standardizing gang-related crime dataSection 150008 of the Violent Crime Control
			 and law Enforcement Act of 1994 (42 U.S.C. 14062) is amended—
					(1)in subsection
			 (a), by inserting , consolidate, and standardize all after
			 strategy to coordinate;
					(2)in subsection
			 (b), by striking acquire and collect and inserting
			 acquire, collect, consolidate, and standardize all;
					(3)by amending
			 subsection (c) to read as follows:
						
							(c)ReportNot
				later than January 1, 2012, the Attorney General shall submit a report to the
				President and Congress—
								(1)outlining the
				strategy developed under subsection (a); and
								(2)describing the
				efforts and strategy of the Department of Justice in consolidating and
				standardizing data on national gang
				offenses.
								;
				and
					(4)in subsection
			 (d), by striking $1,000,000 for fiscal year 1996 and inserting
			 $2,000,000 for fiscal year 2012.
					
